Citation Nr: 1108370	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertensive vascular disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959 and from September 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Indianapolis, Indiana Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the RO in April 2008.  A transcript of that hearing has been associated with the claims file.  

This claim was previously remanded by the Board in July 2010 for further development.  


FINDINGS OF FACT

1.  The Veteran is competent to report that he was treated for high blood pressure since his active service; however, he is not competent to specify that any blood pressure findings noted during his service, were, in fact, related to his currently diagnosed hypertension.  

2.  Taken as a whole, the evidence of record demonstrates that the lay statements of record with respect to the Veteran's treatment for high blood pressure since service are not credible.  

3.  The probative evidence of record reflects that the Veteran's currently diagnosed hypertension, did not originate in service or for many years thereafter, and is not related to any incident during active service. 




CONCLUSION OF LAW

The criteria for the establishing service connection for hypertensive vascular disease, to include hypertension, have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the March 2006 rating decision, he was provided notice of the VCAA in January 2006.  An additional VCAA letter was sent in September 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in March 2006, April 2006, September 2007 and September 2010, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a Statement of the Case in April 2007 with subsequent re-adjudication in February 2009 and September 2010 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  

The Board notes that in his May 2007 VA form 9, the Veteran stated that he wished to have a "BVA hearing at a local VA office before a member, or members, of the BVA," however, in an attachment to the VA form 9 which listed all of the appeal hearing options available, the Veteran specified that he requested a local hearing with an Indianapolis RO hearing officer.  A hearing at the RO was provided in April 2008 and the Veteran did not, at any later time, request a hearing before a member of the Board.  Therefore, the Board finds that there is no further duty to assist the Veteran in providing him a hearing as his hearing request was fulfilled.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he did not have a heart problem prior to entering service and that upon entry into his second period of active duty, he had a high blood pressure reading of 140/90 which led to his current hypertension and since that time he has been treated for high blood pressure.  During an April 2008 RO hearing, the Veteran testified that he first discovered his diagnosis of hypertension in 2005 and, at that time, he sought his military records and discovered the blood pressure reading of 140/90 during his active service.  He also reported that he did not know when he first sought treatment for hypertension after his active service.  The Veteran also testified that he presumed he was treated for high blood pressure in the 1960's, as he had pharmacy records from the 1960's, although he stated that no particular treatment or medication was specified in such records.  

Service treatment reports reflect that upon entry into his first period of active duty from January 1957 to January 1959, the December 1956 induction examination revealed a blood pressure recording of 140/70 and a clinical examination of the heart and vascular system revealed normal findings.  Upon entry into his second period of active duty, from September 1961 to August 1962, the September 1961 entrance examination revealed a blood pressure recording of 140/90 with a normal clinical evaluation of the heart and vascular system.  A June 1962 separation examination revealed the Veteran's blood pressure was 118/76 with a normal clinical evaluation of the heart and vascular system.  In August 1962, the Veteran reported there was no change in his medical condition since his last final medical examination in June 1962.  

Private and VA outpatient treatment reports from May 1991, and from September 1995 to August 2010 reflect that the Veteran was initially noted to be treated for hypertension in a January 1996 VA audiological examination.  A February 1999 VA outpatient treatment report noted the Veteran reported a history of hypertension for 30 years.  These records reflect the Veteran was subsequently diagnosed with hypertension at the VA in January 2000 and was thereafter treated for and diagnosed with hypertension.  

In an August 2010 VA examination, the VA examiner reviewed the Veteran's claim file and his medical history, including the blood pressure recordings from his active service.  The examiner noted that the Veteran had an induction physical examination in December 1956 in which his blood pressure was 140/70, revealing systolic hypertension.  She also noted the Veteran was called to active duty on September 1961 at which time his blood pressure was 140/90, and a June 1962 separation examination revealed the Veteran's blood pressure was 118/76 which was normal.  The examiner stated that, while in service, the Veteran was not given a diagnosis of hypertension and he was not recalled to get a blood pressure check three times consecutively within a one to two month period.  The Veteran reported that after discharge in 1962, he was seen in the Jones Clinic in Hammond, Indiana and changed to the Hammond Clinic in Hammond, Indiana in the 1970's but could not remember exactly when.  He stated that since his discharge, he had been treated for high blood pressure, since the 1960's.  The Veteran was diagnosed with essential hypertension and no heart disease.  

The examiner opined that, based upon a review of the claims file and the medical and history treatment provided by the Veteran, it was less likely than not that the Veteran's hypertension was related to his period of active service.  She explained that, while in the service, the Veteran was not diagnosed with hypertension, he had one borderline blood pressure reading in September 1961 with no further blood pressure checks, and, on subsequent separation physical examination in June 1962, his blood pressure was normal at 118/76.  The examiner also found that, following his separation examination, the Veteran stated that he had physical examinations for work, however, there was no medical evidence to support a diagnosis of hypertension after discharge in 1962 until the late 1990's to 2000 when it was documented that he had hypertension.  

After a careful review of the record, and as discussed in detail below, the Board concludes that entitlement to service connection for hypertensive vascular disease is not warranted.  While the Veteran has a current diagnosis of hypertension, the probative lay and medical evidence of record does not reflect that hypertension had its onset during his active service, was or manifested to a compensable within one year of his active service, and there is no probative evidence of a nexus between the Veteran's active service and his currently diagnosed hypertension.

Initially, the Board finds that hypertension did not preexist the Veteran's period of active service.  While the December 1956 and September 1961 entrance examinations demonstrate that the Veteran's blood pressures of 140/70 and 140/90 respectively, clinical evaluations during these examinations revealed normal findings of the heart and vascular system and no hypertension or any other heart disease was found.  

Under the current rating criteria, Note 1 to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  In addition, Note 1 to Diagnostic Code 7101 defined hypertension as diastolic pressure predominantly 90mm. or greater, and isolated systolic hypertension as systolic pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90 mm.  In fact, a minimal rating requires a diastolic blood pressure which is predominantly 100 or more, a systolic pressure which is predominantly 160 or more, or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who required continuous medication for control.  See id.  

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to induction or enlistment and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2002).  In this respect, while the August 2010 VA examiner noted that the Veteran had an induction physical examination in December 1956 in which his blood pressure was 140/70, revealing systolic hypertension, and that he had one borderline blood pressure reading in September 1961, no findings of hypertension or high blood pressure were found in either entrance examination.  The VA examiner also concluded that the Veteran was not diagnosed with hypertension during active service, he had one borderline blood pressure reading in September 1961 with no further blood pressure checks, and the June 1962 separation physical examination revealed normal blood pressure at 118/76.  Therefore, the medical evidence of record does not reflect findings of hypertension or high blood pressure at service entrance or during the Veteran's period of active service.  In considering the Veteran's entrance and separation examinations, the definition of hypertension in the rating criteria, and the opinion by the August 2010 VA examiner, the medical evidence (during and post service) fails to reach the level needed so as to characterize it as "clear and unmistakable," to rebut the presumption of soundness.

Turning to the question of service incurrence, the Board also finds that there is no satisfactory evidence in the record that establishes that the Veteran's hypertension had its onset during the Veteran's period of active duty service.  Service treatment records reflect no findings of a heart disability during the Veteran's active service.  While the entrance examinations in December 1956 and September 1961 disclose that the Veteran's blood pressures were 140/70 and 140/90 respectively, he had normal clinical evaluations of the heart and vascular systems and no diagnoses or findings of hypertension or high blood pressure were noted in either examination.  In addition, the separation examination noted his blood pressure was 118/76, with a normal clinical evaluation of the heart and vascular system.

The Board finds that the earliest post service treatment of heart disease of record is from a January 1996 VA audiological examination, wherein the Veteran was noted to have been treated for hypertension.  The Board observes that this is approximately 34 years after his separation from service.  Thereafter, a February 1999 VA outpatient treatment report noted the Veteran reported a history of hypertension for 30 years and he was initially diagnosed with hypertension at the VA in January 2000, approximately 38 years following the Veteran's active service.  Even if the Board were to accept the February 1999 VA outpatient treatment report in which the onset of hypertension was reported by the Veteran to be in 1969, the Board observes that this still dates the onset of his hypertension approximately 7 years after discharge from active service.  Moreover, the medical evidence of record demonstrates that the Veteran was treated as early as 1996 for hypertension.  

In addition, there is no probative evidence of a nexus between the Veteran's active service and his currently diagnosed hypertension.  In this regard, the Board notes that the August 2010 VA examiner opined that it was less likely than not that the Veteran's hypertension was related to his period of active service.  The examiner explained in her rationale that, while in the service, the Veteran was not diagnosed with hypertension, he had one borderline blood pressure reading in September 1961 with no further blood pressure checks, and, on subsequent separation physical examination in June 1962, his blood pressure was normal at 118/76.  She also found that, although the Veteran stated that he had physical examinations for work, there was no medical evidence to support a diagnosis of hypertension after discharge in 1962 until the late 1990's to 2000.  

Thus, for the reasons and bases as discussed in detail above, the Board finds that the Veteran's hypertensive vascular disease, diagnosed as hypertension, did not have its onset until many years after discharge and did not manifest to a degree of 10 percent or more within one year after separation from service.

With respect to the statements made by the Veteran throughout his appeal that his high blood pressure reading of 140/90 led to his current hypertension and since that time he has been treated for high blood pressure, the Board notes that the Veteran is competent to report a continuity of symptomatology, and that report can serve to provide the needed evidence of a nexus between the current disability and the disease or injury in service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board acknowledges the Veteran's statements that that he had a high blood pressure reading of 140/90 which led to his current hypertension and since that time he has been treated for high blood pressure; however, that the Veteran is not competent to specify that the blood pressure reading of 140/90 led to his current hypertension, as this would constitute a medical conclusion which he is not competent to make.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

The Board finds that the competent lay statement of record with respect to the Veteran's treatment for high blood pressure since service is not credible as it is inconsistent with the other evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board points out that that the record is replete with internally inconsistent lay statements by the Veteran and medical evidence contemporaneous to the Veteran's active service and thereafter which does not reflect any objective medical findings related to a diagnosed high blood pressure condition or hypertension until the January 1996 VA audiological examination.  

While the Veteran has reported that since the time he was noted to have blood pressure of 140/90 in service, he was treated for high blood pressure since that time, he also reported during the pendency of this appeal that he first discovered his diagnosis of hypertension in 2005 and, then had sought his military records and discovered the blood pressure reading of 140/90 during his active service.  The Veteran had also testified in the RO hearing that he did not know when he first sought treatment for hypertension after his active service and that he presumed he was treated for high blood pressure in the 1960's, as he had pharmacy records from the 1960's, however he stated that no particular treatment or medication was specified in such records.  

The Board notes that, while the record reflects blood pressure readings of 140/70 in December 1956 and 140/90 in September 1961, the separation examination noted his blood pressure was 118/76 with a normal clinical evaluation of the heart and vascular system.  Service treatment reports reflect that the Veteran was not treated at any time during his periods of active service for high blood pressure or hypertension.  Additionally, there are no subsequent records showing complaints or treatment for high blood pressure or hypertension for many years following his separation from active service until the Veteran initially noted treatment for hypertension in 1996, approximately 34 years after his separation from active service.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  As the Board finds that these lay statements are not credible, they are not afforded any probative value.  

Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed hypertension, the preponderance of the evidence is against a finding that the Veteran's hypertensive vascular disease, diagnosed as hypertension, is related to his active military service.  Accordingly, the claim for service connection hypertensive vascular disease is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertensive vascular disease is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


